internal_revenue_service number release date index number -------------------------------- ---------------------------- ---------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------- telephone number ---------------------- refer reply to cc psi plr-124279-17 date february legend x state date date date agreement ------------------------------------------------------------------------------------------ ----------------------------------- --------------------- ---------------------- ----------------------- ---------------------- ------------------------------------------------------------------------------------------ ------------------------------------------ dear -------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code code facts according to the information submitted x was organized as a limited_liability_company under the laws of state on date subsequently x made an election to be treated as an s_corporation effective date effective date x’s shareholders signed an operating_agreement agreement agreement includes provisions in contemplation of x being treated as a partnership for federal_income_tax purposes however the applicability of those provisions was not limited to such a situation at the time of its s_corporation_election agreement included provisions that cause x to have more than one class of stock the partnership provisions include article relating to capital contributions capital accounts and liability of members in particular article b provides for the increase decrease and maintenance of capital accounts in accordance with sec_704 of the code article plr-124279-17 contains the provisions regarding the allocation_of_profits_and_losses and distributions to members article a provides for the allocation of x’s profit and losses in accordance with member’s vested capital accounts article a further provides the terms and conditions for x to make liquidating distributions to members with positive vested capital accounts in accordance with such positive capital_account balances but only after the capital accounts have been adjusted to reflect all net profits or losses through the date of liquidation article b provides for the increase decrease and maintenance of capital accounts in accordance with sec_1_704-1 of the income_tax regulations the provisions in agreement applied during the period when x intended to be treated as an s_corporation thereby creating the potential for a second class of stock under sec_1361 x requests a ruling that if certain provisions of agreement cause x to have more than one class of stock for purposes of sec_1361 then the resulting ineffectiveness or subsequent termination of x’s s_corporation_election was inadvertent within the meaning of sec_1362 x represents that it will amend the terms of its operating_agreement to provide for equal rights to distributions dividends and liquidation proceeds in accordance with sec_1362 and sec_1_1362-4 x and each person who has been a shareholder of x at any time on or after date through the date of the ruling_request have consented to any adjustments as may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides in part that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state laws and binding agreements relating to distribution and liquidation proceeds collectively governing provisions plr-124279-17 sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based solely on the facts submitted and representations made we conclude that x’s s_corporation_election was ineffective because x had more than one class of stock due to the partnership provisions in agreement we also conclude that the invalidity of x’s s election as a result of agreement creating a second class of stock was inadvertent within the meaning of sec_1362 accordingly under the provisions of sec_1362 x will be treated as an s_corporation effective on date and thereafter provided that x’s s_corporation_election was otherwise valid and not otherwise terminated under sec_1362 except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provisions of the code specifically we express or imply no opinion on whether x was otherwise eligible to be an s_corporation the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party plr-124279-17 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the x’s authorized representatives sincerely wendy l kribell wendy l kribell assistant to the branch chief branch passthroughs special industries enclosures copy of letter copy for purposes cc
